       Case 1:19-cv-00609-EPG Document 27 Filed 08/25/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONNY TALBERT HARRIS,                            No. 1:19-cv-00609-EPG
12                       Plaintiff,
13           v.                                        ORDER GRANTING STIPULATION FOR
                                                       THE AWARD OF ATTORNEY FEES
14    COMMISSIONER OF SOCIAL                           UNDER THE EQUAL ACCESS TO JUSTICE
      SECURITY,                                        ACT
15
                         Defendant.                    (ECF No. 26)
16

17          Based upon the parties’ Stipulation for the Award of Attorney Fees Under the Equal

18   Access to Justice Act, (ECF No. 26):

19          IT IS ORDERED that Plaintiff be awarded attorney fees in the amount of SIX

20   THOUSAND FIVE HUNDRED DOLLARS AND 00/100 ($6,500.00), as authorized by 28

21   U.S.C. § 2412, pursuant to the terms of the Stipulation.

22
     IT IS SO ORDERED.
23

24      Dated:     August 25, 2020                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
